          Case 2:13-cv-00655-JCM-DJA Document 127 Filed 10/26/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                             Case No. 2:13-cv-0655-JCM-DJA
7          Petitioner,
                                                     ORDER GRANTING MOTION
8          v.                                        FOR EXTENSION OF TIME
                                                     (ECF NO. 126)
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13         In this capital habeas corpus action, the respondents filed a motion to dismiss
14   (ECF No. 71) on April 2, 2020. The petitioner, Randolph L. Moore, filed an opposition to
15   that motion on October 13, 2020 (ECF No. 121). On that date, Moore also filed a motion
16   for leave to conduct discovery (ECF No. 123) and a motion for evidentiary hearing (ECF
17   No. 125). Respondents were then due to file a reply in support of their motion to
18   dismiss, and responses to the motions for leave to conduct discovery and for an
19   evidentiary hearing, by November 12, 2020. See Order entered February 5, 2019 (ECF
20   No. 51).
21         On October 21, 2020, Respondents filed a motion for extension of time (ECF No.
22   126), requesting a 46-day extension of time, to December 28, 2020. Respondents’
23   counsel states that the extension of time is necessary because of his obligations in
24   other cases. Moore does not oppose the motion for extension of time.
25         The Court finds that Respondents’ motion for extension of time is made in good
26   faith and not solely for the purpose of delay, and that there is good cause for an
27   extension of time. The Court will grant this extension of time, as requested. However,
28   the Court will not look favorably upon any motion to further extend this deadline.
                                                 1
           Case 2:13-cv-00655-JCM-DJA Document 127 Filed 10/26/20 Page 2 of 2




1              IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time

2    (ECF No. 126) is GRANTED. Petitioner will have until and including December 28,

3    2020, to file a reply in support of their motion to dismiss, a response to Petitioner’s

4    motion for leave to conduct discovery, and a response to Petitioner’s motion for

5    evidentiary hearing.

6              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

7    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in

8    effect.

9

10             DATED October
                     THIS ___26,
                              day2020.
                                   of ______________________, 2020.
11

12
                                                       JAMES C. MAHAN,
13                                                     UNITED STATES DISTRICT JUDGET
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
